FILED
                             NOT FOR PUBLICATION                               MAR 17 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GARY WILLIAM HALLFORD,                             No. 10-17547

               Plaintiff - Appellant,              D.C. No. 3:10-cv-04488-WHA

  v.
                                                   MEMORANDUM *
HILLARY RODHAM CLINTON,

               Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                     William H. Alsup, District Judge, Presiding

                              Submitted March 8, 2011 **

Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       California state prisoner Gary Williams Hallford appeals pro se from the

district court’s dismissal for failure to state a claim of his action seeking a Writ of

Prohibition against the Secretary of State to prevent her from enforcing an age

requirement in hiring employees for the United Nations. We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court's decision to dismiss

Wilson's complaint under 28 U.S.C. § 1915A, Ramirez v. Galaza, 334 F.3d 850,

853 (9th Cir. 2003). We affirm for the reasons stated by the district court in its

order dismissing the case, filed on November 1, 2010.

      AFFIRMED.